Citation Nr: 0513170	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  00-14 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1967 to September 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The case was previously before the 
Board and remanded for additional development in October 
2003.  It was also noted at that time that the present issue 
was the only matter properly developed for appellate review.

The Board notes that the veteran's February 2004 statements 
may be construed as raising claims related to heart disease 
and hypertensive cardiovascular disease.  These matters are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has sufficiently notified 
him of the information and evidence necessary to substantiate 
this claim.

2.  The evidence demonstrates the veteran's present right 
knee disorder was incurred after service and is not due to 
any incident of active service.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the evidence not of record that was necessary to 
substantiate his claim and of which parties were expected to 
provide such evidence by correspondence dated in March 2001 
and March 2004.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran was not given prior to the 
first agency or original jurisdiction (AOJ or RO) 
adjudication of the claim, the notice was provided prior to 
the final transfer of the veteran's case to the Board.  The 
issue on appeal was also re-adjudicated and a supplemental 
statement of the case was issued in September 2004.  The 
veteran has been provided every opportunity to submit 
evidence and argument in support of this claim and to respond 
to VA notices.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the VCAA notice letters provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claim and identified which 
parties were expected to provide such evidence.  Although the 
letters did not specifically address the VCAA "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claim.  In fact, 38 C.F.R. § 3.159(b)(1), 
which includes this "fourth element," was cited in the 
September 2004 supplemental statement of the case.  In light 
of the actual notice provided, the Board finds that any 
content deficiency in the notice letters was non-prejudicial 
error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  The Board finds further attempts to obtain 
additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that a specific medical opinion pertinent to the issue 
on appeal was obtained in April 2004.  The Board finds the 
available medical evidence is sufficient for an adequate 
determination.  Therefore, the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

Factual Background

Service medical records show that upon enlistment examination 
in July 1967 the veteran reported a history of bilateral knee 
injuries incurred while playing basketball.  The veteran's 
July 1967 enlistment examination noted clinically abnormal 
lower extremities; however, the report shows an August 1967 
orthopedic consult found the veteran was fit for military 
service.  Examinations during service, including in January 
1971 and June 1987, revealed normal clinical evaluations of 
the lower extremities.  Records show the veteran received 
treatment for left knee and right toe disorders, but are 
negative for complaint, treatment, or diagnosis of any right 
knee disorder.

VA orthopedic examinations in October 1988 and February 1993 
are negative for complaint or diagnosis of a right knee 
disability.  VA examination in September 1993 noted the 
veteran complained of bilateral knee pain on kneeling, 
squatting, and stair climbing.  The examiner noted the 
veteran's posture and gait were normal.  He was able to walk 
on heels and tiptoes.  There was no evidence of muscle 
atrophy, swelling, deformity, angulation, false motion, 
shortening, or intra-articular involvement.  Range of motion 
studies revealed extension to 0 degrees and flexion to 130 
degrees.  There was 1+ crepitus on motion to each knee.  The 
knees were stable to stress.  The diagnoses included 
chondromalacia patellae.  

Private medical records show that X-ray examination in May 
1996 revealed minor degenerative changes to the knees.  There 
was no evidence of any definite bone or joint abnormality.  

In correspondence dated in February 1999 the veteran 
requested entitlement to service connection including for a 
right knee problem resulting from a mini stroke.  In a 
September 1999 statement he reported service medical records 
demonstrated treatment for knee injuries and that records 
showed treatment before and during service.  At his personal 
hearing the veteran testified, in essence, that he had no 
problems with his right knee upon enlistment, but that he 
experienced problems with his right knee that worsened as a 
result of his duties and activities.  In statements dated in 
March 2000 and July 2000 he listed treatment he had received 
during service, but indicated no specific treatment for a 
right knee disorder.  

On VA examination in April 2004 the veteran reported that 
approximately three to four years before service he sustained 
a twisting injury to the right knee playing basketball.  He 
stated he received no treatment at that time and was 
subsequently examined and cleared for enlistment.  He stated 
he experienced recurrent pain and swelling to the right knee 
when playing sports in service.  He reported the knee was 
never braced, but that he was advised to rest the knee.  When 
the disorder gradually worsened he discontinued his sports 
activities.  The examiner noted there was no evidence of 
swelling, effusion, deformity, temperature increase, 
ligamentous laxity, or instability.  The veteran was able to 
squat approximately 50 percent.  There was possible 
crepitation of the right knee with slight subpatellar 
crepitation on active flexion and extension.  The patella was 
mobile, but stable and could not be subluxed.  Range of 
motion studies revealed extension to 0 degrees and flexion to 
140 degrees, actively and passively without pain.  

The examiner noted the current examination suggested the 
presence of a very mild subpatellar crepitation consistent 
with a clinical diagnosis of patellar chondromalacia.  It was 
noted the findings were totally consistent with the veteran's 
age and indicated weight.  X-ray examination revealed no 
significant orthopedic abnormalities, but there was 
productive spurring of the tibial spines compatible with 
early degenerative change.  Magnetic resonance imaging (MRI) 
revealed tricompartmental osteoarthritis, worst in the 
patellofemoral articulation, a ganglion or synovial cyst 
about the posteromedial aspect of the knee, and a small 
radial tear of the posterior horn of the medial meniscus.  
The examiner found, based upon examination and review of the 
records, that the veteran's present right knee disorders were 
unrelated to any possible injuries occurring before or during 
service and that there was no evidence of a service-related 
injury.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war and certain chronic diseases, including arthritis, 
become manifest to a degree of 10 percent within one year 
from date of termination of service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  

Pertinent case law has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that a veteran seeking disability benefits 
must establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Federal Circuit has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2004).

Based upon the evidence of record, the Board finds the 
evidence demonstrates the veteran's present right knee 
disorder developed many years after service and was not 
related to any incident of active service.  Although an April 
2004 MRI report indicates a present chronic right knee 
disability, the April 2004 VA examiner's opinion is 
persuasive that the disorder was not incurred in or 
aggravated by active service. 

Although the veteran believes his a right knee disorder was 
incurred as a result of service, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. pp. 91; Espiritu, 2 Vet. App. 492.  There is no 
competent evidence linking the present disorder to any 
incident of active service nor any service-connected 
disability.  Therefore, the Board finds entitlement to 
service connection for a right knee disorder is not 
warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

Entitlement to service connection for a right knee disorder 
is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


